Title: Cabinet Opinion on the Administration of the Presidential Oath, 1 March 1793
From: Cabinet
To: Washington, George



[Philadelphia] March 1. 1793.

It is our opinion,

1. that the President ought to take the oath in public.
2. that the time be on Monday next at 12 o’clock in the forenoon.
3. that the place be the Senate chamber.
4. that the Marshal of the district inform the Vice-President, that the Senate-chamber, being the usual place of the president’s public acts, is supposed to be the best place for taking the oath; and that it is wished, that the chamber be open.
5. that it may be informally notified to the Vice President governor and foreign ministers, that the oath is to be taken at the time and place abovementioned.
6. that Mr Cushing be requested to attend; and administer the oath.
7. that the President go without form attended by such gentlemen, as he may choose, and return without form, except that he be preceded by the Marshal.


H. Knox
Edm: Randolph


My opinion given yesterday was founded on prudential considerations of the moment; though I think it right in the abstract to give publicity to the Act in question. If this is to be done on

the present occasion, I see no objection to the above form. I am not, however, satisfied that prudential considerations are not equally ballanced.


A. Hamilton
